Citation Nr: 0639138	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely notice of 
disagreement (NOD).


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The appellant is the child of a veteran, and is in receipt of 
VA education benefits under 38 U.S.C. Chapter 35 (Survivors' 
and Dependents' Educational Assistance).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In September 11, 2002 and September 20, 2002 letters, the 
RO 
informed the appellant that her educational assistance 
allowance had been discontinued and that the change had 
created an overpayment.  Such letters also included notice of 
the appellant's appellate rights.

2.  A notice of disagreement to the September 2002 
determinations was received by the RO on June 25, 2004, more 
than one year following the September 2002 VA letters 
notifying the veteran of the determinations.

3.  The competent evidence of record does not demonstrate 
that a notice of disagreement was received by the RO prior to 
June 25, 2004.






CONCLUSION OF LAW

Notice of disagreement with the September 11, 2002 and 
September 20, 2002 RO determinations was not timely received 
by the agency of original jurisdiction.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§  3.103, 19.34, 20.200, 20.201, 
20.300, 20.302, 20.305, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, 
where, as here, the law, and not the evidence, is 
dispositive, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002); VAOPGCPREC 05-2004.

Legal Criteria

Whether a NOD or Substantive Appeal has been filed on time is 
an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
RO concerning the timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a statement of the 
case (SOC).  38 C.F.R. § 19.34 (2006).

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200 (2006).

All claimants have the right to appeal a determination made 
by the RO that the Board does not have jurisdictional 
authority to review a particular issue.  This includes 
questions relating to the timely filing and adequacy of the 
NOD and Substantive Appeal.  Subject to review by courts of 
competent jurisdiction, only the Board will make final 
decisions with respect to its jurisdiction.  38 C.F.R. § 
20.101(c) (2006).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.302(a) (2006).

The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office. 38 C.F.R. § 20.300 (2006).  Generally, a claimant, or 
his or her representative, must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him or her.  Otherwise, that 
determination will become final.  The date of the mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a) (2006).

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the Department of Veterans Affairs.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305 (2006).

Legal Analysis

The record demonstrates that on September 11, 2002 and 
September 20, 2002, the RO issued letters informing the 
appellant that her educational assistance allowance had been 
discontinued and that the change had created an overpayment.  
Such letters also included a notice of procedural and 
appellate rights, which specifically informed the appellant 
that she had one year from the date of the letter to file a 
NOD in order to appeal the RO's determination.  However, the 
record does not contain any evidence that between September 
11, 2002 and September 11, 2003 or September 20, 2002 and 
September 20, 2003, the appellant submitted any communication 
to VA that could reasonably be construed as a NOD with the 
September 2002 RO determinations.  Indeed, the record 
reflects that the first documented communication from the 
appellant that disputes the RO's September 2002 
determinations is dated on June 25, 2004.  This is almost one 
year past the dates on which the veteran could have filed 
timely notices of disagreement with the RO's September 11, 
2002 and September 20, 2002 determinations. 

Therefore, in light of the absence of any evidence to the 
contrary, the Board finds that the evidence of record does 
not establish that a NOD in response to the September 11, 
2002 and September 20, 2002 RO determinations was submitted 
to the RO prior to June 25, 2004.  Therefore, as a timely 
appeal was not filed with respect to the issue of overpayment 
of education benefits, the Board lacks jurisdiction over the 
claim and the appeal must be dismissed.




ORDER

The expression of disagreement with the September 11, 2002 
and September 20, 2002 RO determinations, received by the 
agency of original jurisdiction on June 25, 2004, was not 
timely, and the appeal is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


